EXHIBIT 99.1 News Release Investor Relations: Kate Vanek, +1 Media Relations: Laura Nelson, +1 NIELSEN REPORTS 2nd QUARTER 2015 RESULTS New York, USA – July 28, 2015 – Nielsen N.V. (NYSE: NLSN) today announced second quarter 2015 results. Revenues were $1,559 million for the second quarter of 2015, down 2.2% due to the impact of foreign exchange, but up 4.8% on a constant currency basis, compared to the second quarter of 2014. “Nielsen’s second quarter was marked with notable accomplishments which fueled 4.8% constant currency revenue growth and margin expansion across both our Buy and Watch segments. We had new client wins in every region of the world in our Buy business, which grew 4.8% and had its fourth consecutive quarter of margin expansion, both on a constant currency basis. Our Watch segment grew 4.7% on a constant currency basis due to strength in both Audience Measurement and Marketing Effectiveness as we continue to link measurement and analytics to bring greater value to our clients. We have strong momentum around Total Audience Measurement with Digital Content Ratings progressing well towards its fall launch. And by year end, Digital Ad Ratings will be available in 16 markets, covering 95% of global digital advertising spending. We are also pleased with the ongoing integration of eXelate and are increasingly excited about its abilities to serve as the platform by which we can help clients improve the precision of marketing decisions,” said Mitch Barns, Chief Executive Officer of Nielsen.
